                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION


    OCWEN LOAN SERVICING, LLC                         §
                                                      §   Civil Action No. 4:17-CV-690
    v.                                                §   (Judge Mazzant/Judge Nowak)
                                                      §
    CLAY B. HEIBERG, IN HIS CAPACTIY                  §
    AS EXECUTOR OF THE ESTATE OF                      §
    GREGORY L. COLLINS, and SUZANNE                   §
    M. STANTON, INDIVIDUALLY.                         §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On September 18, 2018, the report of the Magistrate Judge (Dkt. #37) was entered containing

    proposed findings of fact and recommendations that Defendant Suzanne M. Stanton’s “Motion to

    Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) for Lack of Subject Matter Jurisdiction due to Probate

    Exception (All Subject to Movant’s Special Appearance)” (Dkt. #24) be denied.

           Having received the report of the Magistrate Judge, and no objections thereto having been

    timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.
.
           It is, therefore, ORDERED that Defendant Stanton’s “Motion to Dismiss Pursuant to Fed.

    R. Civ. P. 12(b)(1) for Lack of Subject Matter Jurisdiction due to Probate Exception (All Subject

    to Movant’s Special Appearance)” is DENIED.

           IT IS SO ORDERED.
           SIGNED this 16th day of January, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
